Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 02/26/2021 in which claims 1-11 and 13 are pending ready for examination.


Allowable Subject Matter
Claims 1-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a method for analyzing a gas, in order to estimate an amount of a plurality of different candidate gaseous species potentially present in the gas, each candidate gaseous species absorbing light radiation in an absorption spectral band, the method comprising:
b) illuminating the gas using the light source, the illuminating radiation lying in an illumination spectral band, covering the absorption spectral bands of a plurality of candidate gaseous, the illuminating radiation having a spectral luminance within the illumination spectral band the illuminating spectrum representing a distribution of the intensity of the illuminating radiation as a function of wavelength; 

d) reiterating b) and c), while adjusting the light source such that, in each iteration of b), the spectral luminance is modified, without adjustment of a filter, placed between the light source and the gas, between each iteration;
e) estimating an amount of each of the candidate gaseous species depending on the intensities of the radiation detected in each iteration of c), respectively, each detected intensity being associated with one spectral luminance; wherein in c), the detection spectral band is larger than 1µm, in each iteration of c), the detection spectral band covers absorption spectral bands of a plurality of candidate gaseous species, and 
in each iteration of b) and c), the spectral luminance is modified in the same illumination spectral band; 
so that each iteration of c) results in a light intensity of the radiation transmitted by the gas, within the same detection spectral band.
As for claim 11, none of the prior arts alone or in combination discloses a device for analyzing a gas, comprising a light source, configured to emit light radiation, the light source being configured to modulated such that the spectral luminance of the emitted light radiation, tunable in an illumination spectral band; 	 
a processor, configured to implement step of e) estimating an amount of each of the candidate gaseous species depending on the intensities of the radiation detected in each iteration of c), respectively, each detected intensity being associated with one spectral luminance; wherein in c), the detection spectral band is larger than 1µm, in 
in each iteration of b) and c), the spectral luminance is modified in the same illumination spectral band; 
so that each iteration of c) results in an light intensity of the radiation transmitted by the gas, within the same detection spectral band, on the basis of the intensities of radiations detected by the light sensor following various illuminations of the gas, with various illumination spectra, respectively. 
The closest prior art, Appel et al (US 2009/0213381 A1) teaches a method and a device for analyzing a gas, comprising a light source, configured to emit light radiation, the light source being configured to modulated such that the illumination spectrum of the emitted light radiation, tunable in an illumination spectral band; 
	a light sensor, able to detect light radiation in a detection spectral band;
	a chamber, configured to receive the gas, the chamber being arranged such that the light sensor is configured to detect light radiation having passed through the gas; 
	a processor, configured to on the basis of the intensities of radiations detected by the light sensor following various illuminations of the gas, with various illumination spectra, respectively. 
Appel does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1 and 11; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claim 2-10 and 13 are allowed due to their dependency of claim 1.



Response to Arguments
Applicant’s argument, see amendments, filed 02/26/2021, with respect to claims 1-11 and 13 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1-11 and 13 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886